PER CURIAM.
Trevor Little appeals the district court’s order denying relief on his Fed.R.Civ.P. 60(b) motion for relief from judgment. We have reviewed the record and Little’s informal brief and find that Little is not entitled to relief because the case upon which he relies, Slack v. McDaniel, 529 U.S. 478, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000), does not call into question the va*168lidity of the denial of a certifícate of appealability in Little’s prior appeal. See United States v. Little, No. 99-7489, 205 F.3d 1335, 2000 WL 201575 (4th Cir. Feb.22, 2000) (unpublished). Accordingly, we deny Little’s motion to proceed in for-ma pauperis, deny a certificate of appealability, and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.